WICKERSHAM, Judge,
dissenting:
The underlying facts of this case were accurately set forth in appellee’s brief as follows:
The appellant, Jerome Harris, was charged by criminal indictment returned by the Grand Jury of Allegheny County at No. CC7505589A with Robbery, Aggravated Assault, and Attempted Murder.
On January 5, 1976, the Commonwealth filed a Petition to Extend Time and said petition and notice of the hearing were served upon counsel for the appellant. The motion was granted on January 13, 1976 and the time within which to commence trial was extended until April 15, 1976.
On March 24, 1976, the appellant proceeded to trial by jury before the Honorable John W. O’Brien. At trial, the appellant was represented by Lester Nauhaus, Esquire, of the Office of the Public Defender of Allegheny County. The court granted the demurrer of the appellant to the Robbery charge but the jury found the appellant guilty as to the Aggravated Assault and Attempted Murder charges.
On April 5, 1976, appellant filed a Motion for New Trial/Arrest of Judgment. This motion was denied on November 8, 1976 and on November 30, 1976, the court sentenced the appellant to undergo imprisonment for not less than five (5) nor more than twenty (20) years.
Notice of Appeal to the Superior Court was filed on December 23, 1976. Judgment of sentence was affirmed by the Superior Court at No. 367 April Term, 1977. A petition for allocatur to the Supreme Court was denied on October 30, 1978.
The facts of the crime may be briefly and accurately summarized as follows:
*115In the early hours of Sunday morning, July 6, 1975, Thurman and Eula Everson were preparing to retire for the night. While in the bathroom, Eula Everson heard a knock at the house door and her husband admitted a guest. (TT 339)1
Some time later, Mrs. Everson heard a noise like a firecracker (TT 350); suddenly a man entered her room to assure her everything was alright. (TT 352) As Mrs. Everson went to check on the safety of her husband, she was hit over the head and knocked unconscious before reaching her husband. Subsequently, upon reviving, she was able to call the Clairton Police. (TT 355) While in the hospital for treatment of her injuries, she identified appellant as the man who entered her room by selecting his picture from a photographic array. (TT 352, 361, 362-364, 385)
Appellant was arrested on view on July 13, 1975, at 24 Vince Street, Pittsburgh, Pennsylvania, as an escapee from Graterford Prison. During the course of the arrest, a gun was seized from a cupboard shelf in the apartment where appellant was found. (TT 319) Ballistics tests showed that the bullet taken from Mr. Everson was fired from the gun seized during appellant’s arrest. (TT 327) Appellant was subsequently charged with the offenses against Mr. Everson.
Appellant filed a petition under the Post Conviction Hearing Act, claiming a violation of Rule 1100 and seeking dismissal of the indictment filed against him. During the hearing on the petition held on January 3, 1979, the court treated the petition as one claiming ineffectiveness of trial counsel for failing to preserve a Rule 1100 objection during the post-trial motions and the petition was argued accordingly. The petition was denied on July 12, 1979. On August 13, 1979, a timely Notice of Appeal was filed by appellant.
The Superior Court, No. 742 April Term, 1979, remanded the present case for hearing on whether the Common*116wealth exercised due diligence in bringing defendant to trial speedily.
On September 1, 1981, such hearing was conducted and on September 2, 1981, it was held that the Commonwealth exercised due diligence in bringing appellant to trial speedily. This appeal followed.
I agree with the analysis of the Honorable John W. O’Brien who found that petitioner’s Rule 1100 rights had not been violated. He said:
Edward Fagen, Deputy Assistant District Attorney in charge of the Homicide Division for Allegheny County in 1975 and 1976, testified that during that time period the Administrative Judge of the Criminal Division would not assign more than two homicide cases per week because of the volume of cases on the general trial list. He further testified that in December of 1975 over 200 homicide cases were pending. Other problems relating to the listing of homicide cases for trial in December of 1975 were the limited number of Assistant District Attorneys and public defenders who were qualified and available for trying the large number of homicide cases, as well as court scheduling practices.
Joseph B. Steele, who was an Assistant District Attorney trying homicide cases in 1975 testified to the following: He was the attorney assigned to try three cases in which Petitioner was charged: CC7505589 (involving the attempted murder and aggravated assault on Eula Ever-son); CC7505477 (involving the death of Ernest Rozier); and CC7505774 (involving the death of Thurman Ever-son). All three cases were listed for trial on December 15, 1975; the Commonwealth had anticipated the Everson cases would be consolidated for trial and that the Rozier case would be tried as soon as possible thereafter. However, after the court denied the motion to consolidate, jury selection on the Thurman Everson murder trial be*117gan on December 14, 1975, and on December 20, 1975. Petitioner was convicted of Third Degree Murder. The Eula Everson case could not be tried during the last two weeks of December because prospective jurors were unavailable. He (Steele) was on vacation until January 5, 1975, at which time he was scheduled to begin the case of Commonwealth v. Charles Boyd, an unrelated homicide. (However, that case was postponed to a later date.)
In addition to trying homicide cases Steele was in charge of the “Crimes Against the Person” section of the District Attorney’s Office, which duties took up much of his time.
As to the possibility of another attorney in the office trying the Eula Everson case, Steele testified as follows:
I was saying that the reason this case couldn’t easily be assigned to another District Attorney, number one, it had been my case for a long period of time. By that time we are talking about several months that it had been handled by me and no one else. The whole involvement had been done by me and no one else. There were complex difficulties in the case, not getting the witnesses in and dealing with two witnesses who were, you might say, hostile and certainly unwilling to be witnesses. And to lateral that to another District Attorney on a short notice would be pretty unrealistic. Remand Hearing Trans. 9/2/81, p. 27.
Further, the victim, Eula Everson, had speech difficulties and a “great fear” of testifying. Id. p. 11.
Finally, it appears that Petitioner’s trial counsel, during pre-trial discussions, at least gave the impression to Steele that there was no objection to the Eula Everson and Rozier cases being tried after their original final trial dates (which would have been in mid-January, of 1976): A.D.A. Zunich: “Q. Okay. Do you recall whether or not
Mr. Nauhaus (Petitioner’s trial counsel) had any reservations about the case [sic] not proceeding immediately *118to trial, one after the other? Did he offer any strong objections as to what was forthcoming, the extension of time process—
Mr. Steele: A. Ño, not at all. It was my recollection and it is my recollection that he recognized in the course of his duties exactly what was going to be necessary and acknowledged that that is the way it was going to have to go.
Q. Okay. Based on my understanding of the homicide case load and that time period, the case of Commonwealth versus Charles Boyd, that was listed for January 5th, 1976 did not ultimately come off on January 5th, 1976 and in that regard is there any reason why at that point you could not have moved to get the Eula Everson case tried within the final trial date which was January 15, 1976?
A. Well, I don’t know of any specific reason why. When the Boyd case came up on the 5th and ultimately turned out to be postponed, at this point we had already agreed upon — we had agreed for the time frame for the Eula Everson case. Those cases, as far as I was concerned, — both Rozier and Eula Everson — that that time frame was already fixed. That is my recollection. There was never any reason that we should move it up or ask to have it listed on the 6th or 7th or 8th of January because Mr. Nauhaus had already acknowledged and discussed the question of when that case would be listed.
Q. Were you surprised when he moved to dismiss these cases?
A. Yes, absolutely.” Remand Hearing Trans. 9/2/81, pp. 13 and 14.
*119Under the circumstances it appears the Commonwealth did not violate Petitioner’s Rule 1100 rights as to either the Eula Everson or Rozier cases.
Lower ct. op. at 2A-6A.

 Numerals in parentheses preceded by the letters "TT” refer to the pages of the Trial Transcript.